Citation Nr: 0602733	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-30 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency indemnity and compensation 
benefits (DIC) based on service connection for the cause of 
the veteran's death or under the provisions of 38 U.S.C. 
§ 1318

3.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, United States Code.

4.  Entitlement to nonservice-connected pension from November 
19, 2001 to January 31, 2002, for accrued benefits purposes.

5.  Entitlement to VA burial benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran's active military service extended from October 
1968 to October 1970. He died in January 2002.  The appellant 
is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In April 2005 the Board REMANDED the claims to the RO for 
additional development, to include affording to the veteran 
the opportunity to attend a personal hearing.  That 
development has been completed to the extent possible and the 
case has been returned to the Board.  

Pursuant the appellant's request, a Travel Board hearing 
before a member of the Board was rescheduled for November 
2005.  Thereafter, in a statement received in November 2005, 
the appellant cancelled her request for  a personal hearing.  
Accordingly, her hearing request is deemed withdrawn.  38 
C.F.R. § 20.704 (2005).

In February 2002 the RO denied the appellant's claim for a 
burial allowance.  In August 2002 the appellant submitted a 
timely Notice of Disagreement (NOD) with the February 2002 
rating decision.  However, the RO failed to address this 
matter in a Statement of the Case (SOC).  While the RO 
subsequently granted nonservice-connected pension benefits 
for accrued benefits purposes, the effective date was after 
the date of the veteran's death.  The issue of entitlement to 
nonservice-connected pension from November 19, 2001 to 
January 31, 2002, for accrued benefits purposes, is currently 
in appellate status and it is intertwined with the claim for 
a burial allowance.  See 38 C.F.R. § 3.1600 (2005);  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  In view of the 
foregoing, the appellant must be provided a SOC.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  This matter and the claim 
for accrued benefits are addressed in the remand appended to 
this decision.  These latter two claims are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part with respect to these two issues.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the appellant's claims addressed in this decision has been 
obtained and examined, and all due process concerns as to the 
development of the claims have been addressed.

2.  A certificate of death and the relevant medical evidence 
of record show that the veteran died on January [redacted], 2002 at 
the age of 53; the immediate cause of death was metastatic 
adenocarcinoma of the small intestine with metastasis to the 
liver. 

3.  At the time of the veteran's death, service connection 
was not in effect for any disease or disability.

4.  The veteran served in the Republic of Vietnam during a 
period of war and is presumed to have been exposed to an 
herbicide.

5.  The veteran's fatal metastatic intestinal cancer was 
first demonstrated approximately three decades after his 
separation from service, it is not a disease that has been 
associated with herbicide exposure for VA compensation 
purposes, and there is no competent opinion linking it to any 
incident of service, to include herbicide exposure.
  

CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1137, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2005).

2.  The criteria for payment of dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 (West 
2002) are not met.  38 C.F.R. § 3.22 (2005).  

3.  The requirements for DEA pursuant to Chapter 35, Title 
38, of the United States Code have not been met.  38 U.S.C.A. 
§ 3501 (West 2002); 38 C.F.R. §§ 21.3020, 21.3021 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the April 2005 Board 
remand, the RO rating decisions and the statement of the case 
(SOC) issued in connection with the appellant's appeal have 
notified her of the evidence considered, the pertinent laws 
and regulations and the reasons the claims addressed in this 
decision were denied.  In addition, correspondence from the 
RO sent to the appellant, to include the January 2004 letter, 
specifically notified the appellant of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefits sought and the relative burdens 
of the appellant and VA in producing or obtaining that 
evidence or information.  That is, the appellant was notified 
and aware of the evidence needed to substantiate her claims 
and the avenues through which she might obtain such evidence, 
and of the allocation of responsibilities between herself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
January 2004 letter, satisfied the notice requirements by: 
(1) informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  The January 2004 letter did not specifically 
request that the appellant provide any evidence in her 
possession that pertained to the claims.  However, she was 
informed that it was her responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government; this would necessarily include submitting any 
relevant evidence in her possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  
Although VCAA was not provided until after the issuance of 
the April 2002 RO decision, the Board finds that prior to the 
April 2002 RO decision and subsequently, the appellant has 
been presented opportunities to present any evidence in her 
possession or that she could obtain that would substantiate 
her claims.  Thus, the Board finds that the appellant 
received adequate VCAA notice and there is no prejudice due 
to the timing of the notice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified and available relevant post-
service medical records, to include the death certificate and 
medical records relating to the cause of the veteran's death.  
The appellant has not made the RO or the Board aware of any 
additional available evidence that needs to be obtained in 
order to fairly decide the claims addressed in this decision.  

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant' s act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C. § 5103A(d) (West 2002)); 
38 C.F.R. § 3.159(c)(4). 

As to any duty to provide a medical opinion addressing the 
questions raised in conjunction with this appeal, to include 
whether the veteran's fatal metastatic adenocarcinoma was 
linked to service, the Board finds that, in the absence of 
medical evidence of the veteran's fatal metastatic 
adenocarcinoma during service or for decades thereafter, with 
no competent evidence suggesting a link between either 
disease and service, a medical opinion is not warranted.  Id.  
See also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the appellant. Bernard, supra.

Factual Background

The veteran's DD 214 shows that he served in the U. S. Army 
during the war in  Vietnam.  He was awarded a Vietnam Service 
Medal with 1 Silver Service Star, a National Defense Service 
Medal, a Republic of Vietnam Campaign Medal and a 
Sharpshooter (rifle) award.  The service medical records are 
negative for any findings attributable to metastatic 
adenocarcinoma.  The appellant contends that the veteran's 
liver cancer was the result of exposure to herbicides during 
active duty.

Post-service private medical reports show that in September 
2001 the veteran was diagnosed with adenocarcinoma metastatic 
to the liver, primary site infra-abdominal, probably small 
intestine.  Subsequently dated treatment records show that he 
continued to work while receiving treatment for this 
condition.  A November 2001 private medical report revealed 
that the veteran was working half days.  In November 19, 2001 
the veteran applied for VA benefits for liver cancer and pain 
in the left leg.  In the application he indicated that he 
continued to be employed.  

A certificate of death dated in January 2002, shows the 
veteran's cause of death as metastatic adenocarcinoma, 
primary undetermined.  At the time of his death service-
connection was not in effect for any disability and his 
application for nonservice-connected disability pension 
remained pending.  In April 2002 the RO granted entitlement 
to nonservice-connected death pension effective February 1, 
2002.  

I.  Entitlement to Service Connection for the Veteran's Cause 
of Death

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. § 3.303(a).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic." When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge from active duty when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era. 38 
C.F.R. § 3.307(a)(6)(iii).  These regulations also stipulate 
the diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents.

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. § 
3.307(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acne form disease consistent 
with chloracne; Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
respiratory cancers shall have become manifest to a degree of 
10 percent or more within 30 years after the last date on 
which the appellant was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

On December 27, 2001, the President signed into law HR 1291, 
the "Veterans Education and Benefits Expansion Act of 2001."  
Among other things, this law provided a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the Vietnam Era (which reversed the Court's holding in 
McCartt v. West, 12 Vet. App. 164 (1999) which required that 
the veteran have a presumptive disease before exposure was 
presumed.).  See 38 C.F.R. § 3.307(a)(6)(iii)).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In addition to the 
presumption of service connection allowed in 38 C.F.R. § 
3.307, the Court has held that the statute does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  Brock v. Brown, 10 Vet. App. 155, 
160 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 
2000). 

The veteran served in Vietnam.  Thus, he is presumed to have 
been exposed to Agent Orange.  See 38 C.F.R. § 
3.307(a)(6)(iii)).  The appellant contends that the veteran's 
death from metastatic adenocarcinoma with unknown primary 
site, was the result of his exposure to Agent Orange or other 
herbicides while serving in the territorial waters of 
Vietnam.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
There is no indication in the record that the appellant is a 
medical professional.  Therefore, as a layperson she is not 
competent to provide evidence that requires medical knowledge 
because she lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

A certificate of death and the relevant medical evidence of 
record show that the veteran died on January [redacted], 2002 at the 
age of 53.  While the immediate cause of death was metastatic 
adenocarcinoma with an unknown primary site, the medical 
records relating to treatment during the time just prior to 
the veteran's death show that it was probable that the 
primary site was the small intestine and it is apparent that 
there was metastasis to the liver.  The veteran served in the 
Republic of Vietnam during a period of war and is presumed to 
have been exposed to an herbicide.  However, cancer of the 
small intestine and liver are not included in the list of 
diseases that have been associated with herbicide exposure 
for VA compensation purposes.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e).   

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98- 542, 
§ 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The United States Court of Appeals for Veterans 
Claims has specifically held that the provisions of Combee 
are applicable in cases involving Agent Orange exposure.  See 
McCartt v. West, 12 Vet. App. 164, 167 (1999).  

Service connection was not in effect for any disease or 
disability during the veteran's lifetime.  The veteran's 
fatal metastatic intestinal cancer was first demonstrated 
approximately three decades after his separation from service 
and there is no competent opinion linking it to any incident 
of service, to include herbicide exposure.  Absent a 
competent opinion linking the veteran's s cancer with 
service, this substantial gulf in time tends to weaken the 
appellant's attempt to infer a relationship between his fatal 
cancer and service.  

Based on the foregoing, it is the Board's judgment that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for the veteran's cause of 
death.  Therefore, the benefit of the doubt doctrine does not 
apply and the appeal with regard to this issue must be 
denied.  38 U.S.C.A. § 5107(b).

II.  Dependency and Indemnity Compensation  
Under the Provisions of 38 U.S.C.A. § 1318 (West 2002)

Criteria

(a) The Secretary shall pay benefits under this 
chapter ... to the surviving spouse ... of a 
deceased veteran described in subsection (b) of 
this section in the same manner as if the veteran's 
death were service connected.
(b) A deceased veteran ... is a veteran who dies, 
not as the result of the veteran's own willful 
misconduct, and who was in receipt of or entitled 
to receive ... compensation at the time of death 
for a service-connection disability rated totally 
disabling if-
(1) The disability was continuously rated totally 
disabling for a period of 10 or more years 
immediately preceding death....
38 U.S.C.A. § 1318 (West 2002).  

There was some question as to whether the "or entitled to 
receive" language in the law meant the benefits the veteran 
had actually established entitlement to prior to his death or 
whether it meant benefits he was entitled to, but had not 
established that entitlement prior to death.  The Court 
originally interpreted the language to include any benefits 
the veteran might have been entitled to, even though he had 
not claimed them or established entitlement during his life 
time.  This is referred to as "hypothetical entitlement".  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997); Cole v. 
West, 13 Vet. App. 269, 278 (1999).  

In response to these Court decisions, effective January 21, 
2000, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 
(January 21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) observed that VA had 
determined that the "entitled to receive" language of 
38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be 
interpreted in the same way and that 38 C.F.R. § 3.22 
provided the correct interpretation.  It held that VA could 
properly do so and had adequately explained its rationale.  
Id. at 1378.  The Federal Circuit also held that VA provided 
a permissible basis and sufficient explanation for its 
interpretation of the statutes as a bar to the filing of new 
claims posthumously by the veteran's survivor, i.e., claims 
where no claim had been filed during the veteran's life or 
the claim had been denied and was not subject to reopening-
"hypothetical entitlement" claims.  Id. at 1379-80.  

In Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
found that the January 21, 2000, amendment to 38 C.F.R. 
§ 3.22 to bar the "hypothetical" entitlement theory with 
respect to dependency and indemnity compensation (DIC) claims 
made pursuant to 38 U.S.C. § 1318 was not applicable to 
claims filed prior to that date, but was applicable to claims 
filed after January 21, 2000.  Thus, the law, regulations and 
courts agree that, for claims filed after January 21, 2000, 
there is no entitlement to benefits unless the veteran has 
actually been rated as totally disabled for 10 years before 
his death.  There is no "hypothetical" entitlement.  

Pursuant to Chairman's Memorandum No. 01-03-09 (April 8, 
2003), all claims for benefits under 38 U.S.C. §§ 1311(a)(2) 
and 1318 where a survivor seeks to reopen a claim that was 
finally decided during the veteran's lifetime on the grounds 
of new and material evidence are subject to the temporary 
stay.  No such claim is presented here.  All other claims for 
DIC benefits, such as those presented in this case, are not 
subject to the stay and will be processed in the usual 
manner.  

In this case, the veteran died on January [redacted], 2002 and the 
claim was filed shortly thereafter.  Since the claim was 
filed after January 21, 2000, there is no possibility of 
"hypothetical" entitlement.  The claim must be determined 
on the record.  Here, the record shows that service 
connection was not in effect for any disability during the 
veteran's lifetime.  The appellant also has not raised a 
claim of CUE in a final rating decision, pursuant to 38 
C.F.R. § 3.105(a).  See also Fugo v. Brown, 6 Vet. App. 40 
(1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) 
(emphasizing the pleading requirements for raising, and 
burden of proof for establishing, a CUE claim).  Indeed, the 
record is devoid of any RO decision issued prior to the 
determination appealed by the appellant.  The only claim 
filed by the veteran was for nonservice-connected pension 
benefits filed in November 2001, which was subsequently 
granted, in part, for accrued benefits purposes.  The veteran 
was not rated as totally disabled by a service-connected 
disability for 10 years prior to his death, so there is no 
entitlement to benefits under 38 U.S.C.A. § 1318.  Under 
these circumstances, the appeal for DIC under the provisions 
of 38 U.S.C. § 1318 must be denied.  

III.  Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, United States Code.

A surviving spouse of a veteran who died of a service-related 
disability, or who had a permanent and total disability 
rating due to service-connected disability in effect at the 
time of death, is entitled to DEA benefits.  38 U.S.C.A. § 
3501(a); 38 C.F.R. §§ 21.3020, 21.3021.

As the Board in this case has denied service connection for 
the cause of the veteran's death and DIC under 38 U.S.C. 
§ 1318, his surviving spouse is not eligible for such 
benefits, and entitlement to DEA is not warranted as a matter 
of law.  38 U.S.C.A. § 3501(a); 38 C.F.R. §§ 21.3020, 
21.3021.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement).  Therefore, the 
appellant's claim for DEA is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under the provisions off 38 U.S.C. § 1318 
is denied.

Entitlement to DEA under Chapter 35, United States Code, is 
denied.


REMAND

In February 2002 the RO denied the appellant's claim for a 
burial allowance.  In August 2002 the appellant submitted a 
timely Notice of Disagreement (NOD) with the February 2002 
rating decision.  However, the RO failed to address this 
matter in a Statement of the Case (SOC).  While the RO 
subsequently granted nonservice-connected pension benefits 
for accrued benefits purposes, the effective date was after 
the date of the veteran's death.  The issue of entitlement to 
nonservice-connected pension from November 19, 2001 to 
January 31, 2002, for accrued benefits purposes, is currently 
in appellate status and it is intertwined with the claim for 
a burial allowance.  See 38 C.F.R. § 3.1600 (2005); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In view of the foregoing, 
the appellant must be provided a SOC.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

In April 2002 the RO granted entitlement to nonservice-
connected death pension effective February 1, 2002.  
Therefore, as noted above, the period in question with 
regards to the appellant's entitlement to accrued benefits 
for nonservice-connected pension is effective from the date 
the veteran submitted his claim in November 19, 2001.  Post-
service private medical reports show that as of November 
2001, the veteran was working half days.  Thereafter in his 
November 19, 2001 application for nonservice-connected 
pension, he indicated that he continued to be employed.  The 
appellant should be provided an opportunity to present 
evidence in support of the claim that the veteran's 
disabilities precluded his ability to engage in substantially 
gainful employment during the period of time in question.

The issues of entitlement to monetary burial allowance and 
nonservice-connected pension from November 19, 2001 to 
January 31, 2002, for accrued benefits purposes are REMANDED 
for the following development:

1.  The RO must assure compliance with 
the requirements of the VCAA, codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio, 
supra, pertaining to the amended 
version of 38 U.S.C.A.§ 5103(a), which 
requires that the Secretary identify 
for the veteran which evidence the VA 
will obtain and which evidence the 
veteran is expected to present.  The RO 
should provide the veteran written 
notification specific to his claim for 
issues of entitlement to monetary 
burial allowance and nonservice-
connected pension from November 19, 
2001 to January 31, 2002, for accrued 
benefits purposes.

2.  The RO should contact the appellant 
and her representative to provide her 
an opportunity to present any evidence 
in her possession that pertains to her 
claims for entitlement to monetary 
burial allowance and nonservice-
connected pension for accrued benefits 
purposes, to include evidence that the 
veteran was unable to work as a result 
of his disabilities, from November 19, 
2001 to January 31, 2002.

3.  The RO should readjudicate the 
claims for entitlement to monetary 
burial allowance and nonservice-
connected pension from November 19, 2001 
to January 31, 2002, for accrued 
benefits purposes.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided a SOC on these issues.  An 
appropriate period of time should be 
allowed for response.  The Board notes 
that it will not have jurisdiction over 
these issues unless the appellant makes 
a timely response to the SOC.  38 
U.S.C.A. § 7105.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 Department of Veterans Affairs


